U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 401,502,926 shares outstanding of registrant’s common stock, par value $.001 per share, as of August 6, 2010. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Consolidated Statements of Operations and Other Comprehensive Income for the three months and six months ended June 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009. 5 Condensed Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II Item 1. Legal Proceedings 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 PART I ITEM 1. FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 Unaudited December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Investments-available for sale Prepaid expenses and other assets Unbilled revenue - Total current assets Investments Intellectual property, net Other asset TOTAL ASSETS $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Accrued interest and expenses — related parties Note payable to related party Note payable to former officers Note payable — other Total current liabilities Totalliabilities Commitments and Contingencies: — — STOCKHOLDERS’ DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding — none — — Series B convertible, authorized 250,000 shares; 49,999 shares issued and outstanding — — Series C convertible, redeemable, authorized 14,000 shares; issued and outstanding — none — — Common, authorized 500,000,000 shares, 400,152,926 and 397,452,926 shares issued, and outstanding, respectively Additional paid-in-capital Other accumulated comprehensive income Accumulative deficit (53,594,000 ) (53,089,000 ) Total stockholder’s deficit (1,069,000 ) (848,000 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See notes to unaudited consolidated financial statements. 3 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenue $ Cost of revenue — — Gross profit General and administrative expenses Total operating costs and expenses Loss from operations before other income and expenses (301,000 ) (197,000 ) (480,000 ) (518,000 ) Other income and (expenses): Interest and other expenses (12,000 ) (12,000 ) (25,000 ) (25,000 ) Interest income — — — NET LOSS (313,000 ) (209,000 ) (505,000 ) (542,000 ) Comprehensive income (loss) Unrealized gain (loss) on available for sale investments (64,000 ) — COMPREHENSIVE LOSS $ ) $ $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE: Weighted average number of common shares outstanding Basic and diluted loss per common share $ ) $ ) $ ) $ ) See notes to unaudited consolidated financial statements. 4 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED June 30, 2010 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation related to vesting of stock warrants Amortization of technology license, patents and intellectual property Changes in operating assets and liabilities: Prepaid expenses and other assets Unbilled revenue (43,000 ) — Accounts payable and accrued expenses (11,000 ) Accrued interest and expenses—related parties (34,000 ) Net cash (used in) operating activities; (300,000 ) (541,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: — — Net cash provided by (used in) investing activities — — CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of offering costs Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (84,000 ) (338,000 ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $
